 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL NIVARD BEATON,                               No. 2:19-CV-0313-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion under Federal Rule of Civil

19   Procedure 7(b) (ECF No. 35).

20                  Rule 7(b) provides generally that requests for a court order are made by motion.

21   In plaintiff’s motion, it appears he seeks additional time to file an amended complaint. Good

22   cause appearing therefor, plaintiff’s motion is granted. Plaintiff shall file a second amended

23   complaint within 30 days of the date of this order.

24                  IT IS SO ORDERED.

25

26   Dated: September 27, 2019
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
